Title: From John Adams to Adrianus Dubbeldemuts, 22 March 1782
From: Adams, John
To: Dubbeldemuts, Adrianus



Amsterdam March 22d 1782
Sir

I have recd. the Letter, which You did me the honor to write me, the 18th. of this month, with a Copy inclosed of the Petition of the Committee of the Merchants of the City of Rotterdam to their Magistrates, presented last Saturday. You will please to accept of my thanks for this very acceptable present, and of my hearty Congratulations upon that remarkable Harmony and Unanimity in the sentiments of the various Cities and Provinces of the Republick, concerning the present subject of their Deliberations, a Treaty with America.
The Unanimity of the Republick in this important measure, and the forcible Arguments adduced in support of it, by the Bodies of Merchants and Manufacturers in the several Cities, will probably have a great Influence even in England for a general Peace: in such Case the Commerce will be free, and the City of Rotterdam from her Situation will have as large a Share at least in proportion as any other. I wish it all the Prosperity it can desire, and beg leave to subscribe myself very respectfully, Sir, your most obedient and most humble Servant
